264 A.2d 317 (1970)
Mary P. CLARK
v.
Albert FASCIO et al.
Appeal No. 955.
Supreme Court of Rhode Island.
March 26, 1970.
Adler, Pollock & Sheehan, William J. Sheehan, Peter Lawson Kennedy, for petitioner.
Irving J. Bilgor, for respondents.

OPINION
PER CURIAM.
This is an employee's appeal from a judgment of the Superior Court affirming the respondent board's denial of the employee's petition for benefits under the Department of Employment Security Act.
This case is controlled by our holding in Madison v. Rhode Island Bd. of Review of Dept. of Employment Security, 105 R.I. 69, 249 A.2d 100, wherein we ruled that any person who is aggrieved by a Superior Court judgment relating to an administrative determination made within the Department of Employment Security cannot appeal to this court as a matter of right but must, pursuant to G.L. 1956, § 42-35-16, as amended by P.L. 1966, chap. 213, sec. 1, invoke our discretion by applying for a writ of certiorari within seven days of the Superior Court judgment. The employee's failure to comply with the statute precludes this court from exercising its discretion.
The petitioner's appeal is denied and dismissed, and the judgment appealed from is affirmed.